*633OPINION OP
WATSON, J„
CONCURRING IN PART AND DISSENTING IN PART.
I concur in the conclusion arrived at by the majority that the motion to quash should be overruled, but I respectfully dissent from the views expressed in the foregoing opinion touching the disposition of the demurrer to the indictment and the conclusion arrived at in that behalf. I am unable to agree that an application for the renewal of a liquor license before the board of license commissioners is a civil “proceeding” within the meaning of section 4039 of the Revised Laws of 1915, which section the defendants are charged with having violated and conspired to violate. To constitute an offense under the section referred to which is set out in full in the foregoing opinion, it is necessary that there be a wilful intent to “prevent or obstruct the course of justice” in a “suit or proceeding, criminal or civil.”
That the application for the issuance of a liquor license before the board of license commissioners is not a suit is obvious, the word “suit” being defined by Anderson as follows: “Any proceeding in a court in which a plaintiff pursues his remedy to recover a right or claim;” and by Bouvier: “Suit is a generic term of comprehensive signification and applies to any proceeding in a court of justice in which the plaintiff pursues in such court the remedy which the law affords him for the redress of an injury and the recovery of a right.” That the application for the renewal of a license is not a criminal proceeding is recognized by the opinion of the court.
The question as to whether or not an application before a board of license commissioners is a civil proceeding within the meaning of our statute depends upon the meaning of the word “proceeding.” In the foregoing opinion a number of cases are cited (none of which, it may be observed, involve the construction of a penal statute) from which the majority deduce that the word “proceeding,” as used in our statute, is broad enough to cover the case made by the indictment. In Hopewell v. State, *63422 Ind. App. 489, 495, a case where a police officer was indicted for failing to arrest and disperse a riotous mob, and it was argued by the State that the indictment was based upon a statute which made it a criminal offense for “the county clerk, sheriff, constable, coroner or other ministerial officer” to neglect or refuse to perform any duty he is required by law to perform in any criminal case or proceeding, the court, after citing a number of cases in which the -word “proceeding” has been judicially defined, says: “In the above cases it will be seen that the term ‘proceedings’ is used with reference to something done or to be done in a court of justice. Not only do we believe this to be the proper interpretation and meaning of the term, but from the wording of the statute itself we can but conclude that it was intended by the legislature to be given this meaning.” In Nelson v. Dunn, a late case decided by the appellate court of Indiana, and reported in 104 N. E. 45, the court, on page 46, says: “It is to judicial acts before some judicial tribunal that the term ‘proceeding’ may be properly applied in a legal sense.” In Gordon v. State ex rel., 4 Kan. 421, 432, it is said: “The term ‘proceeding’ is a technical one, and has acquired a peculiar and appropriate meaning in law. In its general sense, in law parlance, it means all the steps or measures adopted in the prosecution or defense of an action.” See also 23 Am. & Eng. Enc. L. 2 ed. 155.
I am clearly of the opinion that the word “proceeding,” as used in our statute, was intended by the legislature to have reference to something done or to be done in a court of justice. (That a board of liquor commissioners is not a court was decided by this court in Territory v. Miguel, 18 Haw. 402, cited in the foregoing opinion.) This view is strengthened by a consideration of the wording of the statute itself which makes the intent (to prevent or obstruct the course of justice) an essential element of the offense created. In 29 Cyc. 1326, it is said: “The phrase ‘obstructing justice’ means impeding or obstructing those who seek justice in a court or those who have duties or powers *635of administering justice therein.” One of the definitions given by Bouvier of the -word “justice” is: “According to the Erederician code, part 1, book 1, title 2, Sec. 27, justice consists simply in letting every one enjoy the rights which he has acquired in virtue of the laws, and as this definition includes all the other rules of right there is properly but one single general rule of right, namely, give every one his own.” One of the several definitions given by Anderson, for which he cites Borden v. State, 11 Ark. 528, is: “In a judicial sense, exact conformity to some obligatory law. The doing of justice is then, the performance toward another of whatever is due him in virtue of a perfect and rigorous right, the execution of which he may demand by forcible means.”
From these definitions it will be seen that the word “justice” implies a right which may be enforced by the party claiming it. Certainly under the laws of this Territory there is no right to the issuance or renewal of a liquor license. At best such issuance is a privilege which cannot be legally demanded or enforced. Conceding that the word “proceeding,” as used in the statute, is broader than the term “suit,” which immediately precedes it, applying the rule of ejusdem generis, I think it is clear that the latter word must be limited in its meaning by the former and construed to mean only such proceedings as are pending in a court of justice. (17 Am. & Eng. Enc. L. (2 ed.) 6; 26 Am. & Eng. Enc. L. (2 ed.) 609.) The words “course of justice” and “due administration of justice,” and the like, are, in their ordinary and every-day use, intended and understood to apply to proceedings in courts of justice. This is shown by the very definition of the word “conrt,” which is given by Anderson as “the place where justice is administered,” and by Bouvier as “a body in the government to which the administration of justice is delegated.” In the case of Todd v. United States, 158 U. S. 278, in which it was held that a preliminary examination before a commissioner of a circuit court is not a case pending in any court of the United States within the meaning *636of Rev. Stat. 5406 (relating to tbe obstructing of justice), tbe court, in an opinion delivered by Mr. Justice Brewer, said (p. 282):
“It is axiomatic that statutes creating and defining crimes cannot be extended by intendment, and that no act, however wrongful, can be punished under such a statute unless clearly within its terms. ‘There can be no constructive offenses, and before a man can be punished, his case must be plainly and unmistakably within the statute.’ United States v. Lacher, 134 U. S. 624; Endlich on the Interpretation of Statutes, see. 329, 2d. ed.; Pomeroy’s Sedgwick on Statutory and Constitutional Construction, 280.” See also Territory v. Ah Goon, 22 Haw. 31, 32.
Eor the reasons herein stated I am of the opinion that the indictment charges no offense against the laws of the Territory and that the demurrer thereto, and to every count thereof, should be sustained.